MARSHALL, C. J.
1. The salaries of the executive _ officers of mutual insurance companies organized under Ohio laws are not the subject-matter of direct judicial inquiry, but where the superintendent of insurance has refused to renew the license of such company on the ground that excessive and exorbitant salaries have been paid and restoration has not been compelled and an action in mandamus is instituted in this court praying the extraordinary writ of mandamus to compel the issuance of a renewal license, the writ will be denied in the absence of proof that such salaries were reasonable.
2. In determining whether the superintendent has denied a clear legal right to a mutual insurance company in refusing to renew a license on such grounds, this court may properly make comparisons of the salaries paid with the salaries paid by other mutual insurance companies having approximately the same gross premium income.
Writ denied.
Day, Allen and Kinkade, JJ., concur. Robinson, Jones and Matthias, JJ., dissent.